Citation Nr: 1133215	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  11-03 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable disability rating for hearing loss from May 4, 2006 to September 28, 2010, and to a rating higher than 10 percent from September 29, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from September 1949 to October 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which pursuant to a December 2008 Board decision, granted service connection for hearing loss and assigned a noncompensable disability rating effective May 4, 2006.  In a December 2010 rating decision, the RO increased the Veteran's disability rating for hearing loss to 10 percent, effective September 29, 2010.  The Veteran appealed for higher disability ratings.  

The Veteran has filed a claim for an increased rating for posttraumatic stress disorder, but that claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  From May 4, 2006 to September 28, 2010, the Veteran's hearing loss was manifested by auditory acuity level II in the right ear and auditory acuity level II in the left ear.

2.  Effective September 29, 2010, the Veteran's hearing loss was manifested by auditory acuity level V in the right ear and auditory acuity level II in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating for hearing loss from May 4, 2006 to September 28, 2010, are not met.  38 U.S.C.A. §§ 1155, 1160, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.85, 4.86, Tables VI, VIA,VII, Diagnostic Code 6100 (2010). 

2.  The criteria for a disability rating higher than 10 percent for hearing loss as of September 29, 2010, are not met.  38 U.S.C.A. §§ 1155, 1160, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.85, 4.86, Tables VI, VIA,VII, Diagnostic Code 6100 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and to assist

Upon receipt of a complete or substantially complete application, VA must provide notice to the claimant that:  (1) informs the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) informs the claimant about the information and evidence that VA will seek to provide; and (3) informs the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The RO sent correspondence in October 2006, which predated the December 2008 rating decision which granted service connection for hearing loss.  Since the appellate issue in this case (entitlement to assignment of higher initial ratings) is a downstream issue from that of service connection (for which the October 2006  letter was duly sent), another notice is not required.  VAOPGCPREC 8-03 (Dec. 22, 2003), 69 Fed. Reg. 25180 (2004); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The October 2006 letter notified the Veteran of what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the claimant, and what information and evidence will be obtained by VA.  VAOPGCPREC 1-04 (Feb. 24, 2004), 69 Fed. Reg. 25180 (2004).  Additionally, the RO sent correspondence in September 2010 and a rating decision in December 2008.  Those documents discussed specific evidence, particular legal requirements applicable to the claim, evidence considered, pertinent laws and regulations, and reasons for the decision.  VA made all efforts to notify and to assist the appellant with evidence obtained, the evidence needed, and the responsibilities of the parties in obtaining the evidence.  The Board finds that any defect of timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claim by the RO subsequent to the claimant's receipt of compliant notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the December 2010 statement of the case.  A statement of the case or supplemental statement of the case can constitute a readjudication decision that complies with all applicable due process and notification requirements if adequate notice is provided prior to that adjudication.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice prior to a readjudication, including in a statement of the case or supplemental statement of the case, cures any timing defect associated with inadequate notice or the lack of notice prior to the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370 (2006).

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has also obtained medical examinations in relation to the claim. Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.  Furthermore, the Board finds that if there is any deficiency in the notice to the Veteran or the timing of the notice it is harmless error because the appellant had a meaningful opportunity to participate effectively in the processing of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on various post-decisional documents for concluding adequate notice was provided, but the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claim, and therefore the error was harmless).  

Increased Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

The rating for hearing loss is determined under the criteria in 38 C.F.R. §§ 4.85 and 4.86.  The Rating Schedule provides a table (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on puretone thresholds and controlled speech discrimination testing using the Maryland CNC test.  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.  38 C.F.R. § 4.85 (2010). 

The puretone threshold average as used in Tables VI, is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  That average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIA.  38 C.F.R. § 4.85(d) (2010).

Ratings for hearing impairment are derived by the mechanical application of the criteria to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Where there is an exceptional pattern of hearing impairment as defined in 38 C.F.R. § 4.86, the rating may be based solely on puretone threshold testing.  An exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies 1000, 2000, 3000, and 4000 Hertz are 55 decibels or greater or when the puretone threshold at 1000 Hertz is 30 decibels or less, and the threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86 (2010).

The Veteran contends that he in entitled to higher disability ratings for hearing loss.

A December 2008 Board decision granted service connection for hearing loss.  In December 2008, the RO assigned a 0 percent disability rating effective May 4, 2006.  In a December 2010 rating decision, the RO increased the Veteran's disability rating for hearing loss to 10 percent, effective September 29, 2010.  The Veteran appealed for higher disability ratings.  

Because of the potential for a separate rating for a separate period of time based on facts found, the Board will separately review the VA audiological examinations and contemporaneous evidence of record.  

Audiometric results from a December 2007 private examination, which are in graph form, appear to show puretone thresholds in decibels at the tested frequencies of 1000, 2000, and 4000 Hertz in the right ear as 35, 45, and 75; and in the left ear as 35, 40, and 85.  Speech discrimination was 84 percent in the right ear and 92 percent in the left ear.  However, hearing impairment is determined by testing and averaging the puretone thresholds decibel loss at the frequencies of 1000, 2000, 3000, and 4000 Hertz.  Thus, those findings are not adequate for rating hearing loss.  38 C.F.R. § 4.85(d) (2010).

Consistent with the December 2007 private examination findings, on VA examination in February 2008, the puretone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz in the right ear were 35, 50, 50, and 80; and in the left ear were 30, 40, 65, and 75.  The puretone threshold average in the right ear was 54 and the average in the left ear was 53.  Speech discrimination was 88 percent in the right ear and 84 percent in the left ear.  

Applying the results to Table VI, the findings of the February 2008 VA examination yield a numerical designation of II for the right ear and a numerical designation of II in the left ear.  38 C.F.R. § 4.85 (2010).

Audiological testing during did not show that the pure tone threshold at all four specified frequencies 1000, 2000, 3000, and 4000 Hertz was 55 decibels or more, nor that a puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, thus an exceptional pattern of hearing impairment is not shown.  38 C.F.R. § 4.86 (2010).

Applying the results from Table VI to the February 2008 audiological examination, entering the numeral designations of II for the right ear and II for the left ear to Table VII yields a 0 percent rating under Diagnostic Code 6100.  38 C.F.R. § 4.85 (2010).  Therefore, the Board finds that a compensable rating was not warranted based on that examination.

The results obtained from that private audiometric tests in December 2007 are not valid for rating purposes because VA examinations follow a protocol that is mandated by regulation.  That private examination is not shown to have followed those protocols.  However, the private audiometric findings are consistent with the February 2008 VA examination findings, and would not otherwise support entitlement to an initial compensable rating prior to September 29, 2010.  38 C.F.R. § 4.85 (2010).  

Accordingly, as the record does not contain any audiological findings prior to September 29, 2010, that would entitle the Veteran to a compensable rating for bilateral hearing loss, the Board finds that the Veteran is not entitled to an initial compensable rating for hearing loss from May 4, 2006, to September 28, 2010.  The preponderance of the evidence is against the claim for an initial compensable rating  from May 4, 2006 to September 28, 2010, and that claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In a September 2010 VA examination, the puretone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz in the right ear were 45, 55, 60, and 75; and in the left ear were 40, 45, 65, and 75.  The puretone threshold average in the right ear was 59 and the average in the left ear was 56.  Speech discrimination was 72 percent in the right ear and 84 percent in the left ear.  

Applying the results to Table VI, the findings of the September 2010 VA examination yield a numerical designation of V for the right ear and a numerical designation of II for the left ear.  38 C.F.R. § 4.85 (2010).
 
Audiological testing during did not show that the pure tone threshold at all four specified frequencies 1000, 2000, 3000, and 4000 Hertz was 55 decibels or more, nor that a puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, thus an exceptional pattern of hearing impairment is not shown.  38 C.F.R. § 4.86 (2010).

Applying the results from Table VI to the September 2010 audiological examination, entering the numeral designations of V for the right ear and II for the left ear to Table VII yields a 10 percent rating under Diagnostic Code 6100.  38 C.F.R. § 4.85 (2010).  Therefore, the Board finds that a rating higher than 10 percent after September 29, 2010 is not warranted based on that examination.

In statements and at the November 2007 hearing, the Veteran complained that due to his service-connected hearing loss he could not distinguish sounds or recognize speech at times.  The Board does not doubt that the Veteran experiences hearing loss.  The grant of service connection constitutes recognition on the part of VA that a disability exists.  However, the outcome of this claim is determined by the mechanical application of audiology test results, which do not warrant any higher  ratings for bilateral hearing loss.  

The Board finds that the preponderance of the evidence is against the claim for a rating higher than 10 percent effective September 29, 2010, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Although the Board is precluded by regulation from assigning an extraschedular rating in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  That is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  38 C.F.R. § 3.321(b)(1) (2010).

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate.  Therefore, referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria for the Veteran's bilateral hearing loss reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms, which have not been shown.  Furthermore, marked interference with employment and frequent hospitalization are not shown.  Therefore the disability pictures are contemplated by the Rating Schedule, and the assigned schedular rating is adequate.  Consequently, the Board finds that referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b)(1) (2010).



ORDER

Entitlement to an initial compensable disability rating for hearing loss from May 4, 2006 to September 28, 2010, is denied.

Entitlement to a rating higher than 10 percent for bilateral hearing loss, effective September 29, 2010, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


